


CHYRON CORPORATION
2008 LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), effective as of the 9th
day of November, 2009 (the “Grant Date”), is between CHYRON CORPORATION, a
Delaware corporation, (the “Company”), and                 (the “Participant”).
 
WHEREAS, on May 14, 2008, the Company adopted the Chyron Corporation 2008 Long
Term Incentive Plan (the “Plan”) to provide a flexible vehicle through which it
may offer equity-based compensation incentives to key personnel of the Company
in order to attract, motivate, reward and retain such personnel and to further
align the interests of such personnel with those of the stockholders of the
Company; and
 
WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company desires to grant to the Participant an award of restricted stock units
(this “Award”), and the Participant is willing to accept this Award, upon the
terms and conditions set forth in this Award and the Plan.
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein, agree as follows:
 
1. Award.  The Company hereby grants to the Participant            Restricted
Stock Units (the “Units”). The Units are notational units of measurement
denominated in shares of the Company’s common stock (“Common Stock”). Each Unit
represents a hypothetical share of Common Stock, subject to the conditions and
restrictions on vesting and transferability set forth in this Award and in the
Plan. The Units will be credited to the Participant in an unfunded bookkeeping
account established for the Participant. The grant of Restricted Stock Units
shall be subject to the terms and provisions of this Award and of the Plan,
which is incorporated herein by reference. Capitalized terms used herein and not
defined in this Agreement shall have the meanings specified in the Plan.
 
2. Vesting.  The Units shall initially be unvested. One twelfth (1/12) of the
Units will vest on the first day that the NASDAQ, or any exchange or market on
which the Company’s Common Stock is then trading, is open for trading, in every
first month of a quarter commencing after December 31, 2009. Each 1/12 portion
of the Units vesting shall be referred to as a “Tranche” of Units.
 
3. Forfeiture of Units.  If a Participant’s employment with the Company
terminates for any reason, any Units that remain unvested as of the date the
termination of the Participant’s employment becomes effective shall be forfeited
immediately without compensation.
 
4. Settlement.  The Units shall be settled solely by the delivery of shares of
Common Stock equal to the number of Units in which the Participant vests. The
Company shall deliver a number of shares of Common Stock equal to the number of
Units vesting in accordance with the following procedure.
 

 
1

--------------------------------------------------------------------------------

 

(a)           The Company shall use its reasonable best efforts to transfer, on
or before the date each Tranche of Units vests in accordance with Section 2, a
number of shares of Common Stock, equal to the number of Units vesting, to a
securities broker selected by the Company in its sole discretion.
 
(b)           The Company shall direct the broker to execute public sales of a
number of shares of Common Stock in the Participant’s name having a Fair Market
Value equal to the payroll and income withholding taxes required to be withheld
from the Participant as a result of the vesting of the Units, and deliver the
proceeds of the sale to the Company to satisfy the Participant’s payroll and
income withholding tax obligations.
 
(c)           If the proceeds from the sale of the shares of Common Stock are
insufficient to satisfy the Participant’s payroll and income withholding tax
obligations, the Company shall direct the broker to execute public sales of
additional shares of the Common Stock in the Participant’s name and shall
deliver the proceeds of the sale to the Company until the Participant’s payroll
and income withholding tax obligations are satisfied (based on the Fair Market
Value of the Common Stock as of the date the related Tranche of Units vested).
 
(d)           Any cash proceeds remaining after the sale of whole shares by the
broker to cover the Participant’s payroll and income tax withholding tax
obligations shall remain in Participant’s sub-account at the broker.
 
(e)           The Participant shall execute and deliver in a form acceptable to
the Company and the broker selected by the Company a power of attorney and such
other documents as may be required to effectuate the sale of shares of Common
Stock by the broker in accordance with this Section.  In the event that the
Participant fails to execute and deliver the power of attorney and other
documents, this Award will terminate prior to the vesting of any portion of the
Participant’s Award.
 
5. Term.  This Award shall terminate on the earliest of:  (i) the date the
Participant’s employment with the Company terminates for any reason; and (ii)
the date on which the last Tranche of the Units vest and the delivery of shares
of the Company’s Common Stock to the Participant in accordance with Section 4 of
this Award.
 
6. Restrictions on Transfer before Vesting.
 
(a)           Absent the Company’s prior written consent, which consent shall be
granted or withheld in the Company’s sole discretion, the Units granted under
this Award to the Participant may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise, from the Grant Date until such shares have become vested under
Section 2.
 

 
2

--------------------------------------------------------------------------------

 



 
(b)           Consistent with the foregoing, prior to the delivery to the
Participant of shares of Common Stock in accordance with Section 4 of this
Award, no right or benefit under this Award shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant attempts to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit hereunder prior to the delivery to the Participant of shares of Common
Stock in accordance with Section 4 of this Award or if any creditor shall
attempt to subject the same to a writ of garnishment, attachment, execution,
sequestration, or any other form of process of involuntary lien or seizure, then
such attempt shall have no effect and shall be void.
 
7. Restrictions on Transfer after Settlement.  The transfer or sale of the
Common Stock received by the Participant upon settlement of vested Units in
accordance with Section 4 of this Award shall be subject to the Company’s policy
governing “Securities Trading by Company Personnel” unless a Participant has
made a valid election to transfer or sell the Common Stock in accordance with
Rule 10b5-1.
 
8. Compliance with Laws and Regulations.
 
(a)           The Company will not be obligated to issue or deliver shares of
Common Stock to the Participant unless the issuance and delivery of such shares
complies with applicable law, including, without limitation, the Securities Act
of 1933, the Securities Exchange Act of 1934, as amended, applicable state
securities law and the requirements of any stock exchange or market upon which
the Common Stock may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
 
(b) In connection with the delivery of shares of Common Stock to the Participant
following the vesting of each Tranche of Units, the Participant shall execute
and deliver to the Company such representations in writing as may be requested
by the Company that it may comply with the applicable requirements of federal
and state securities laws.
 
(c) No shares of Common Stock will be delivered to the Participant unless and
until (i) any then applicable requirements of state or federal laws and
regulatory agencies shall have been fully complied with to the satisfaction of
the Company and its counsel, and (ii) if required to do so by the Company, the
Participant shall have executed and delivered to the Company a letter of
investment intent in such form and containing such provisions as the Committee
may require.
 
9. Notices.  All notices, requests, demands, waivers, consents, approvals or
other communications pursuant to this Agreement shall be in writing and
delivered to the Company at its principal executive offices, Attention:
Secretary, or to the Participant at the residence address reflected in the
records maintained by the Company.
 

 
3

--------------------------------------------------------------------------------

 



 
10. No Rights of Stockholder.  Neither the Participant nor any legal
representative of the Participant shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any shares subject
to the Units except to the extent that certificates for such shares shall have
been issued upon the vesting of the Units as provided for in this Award. To
avoid doubt, Units shall not be eligible to receive any dividends or other
distributions made by the Company on its Common Stock, unless and until
certificates for shares shall have been issued upon the vesting of the Units as
provided for in this Award.
 
11. No Rights Conferred.  Nothing contained in this Agreement shall confer upon
the Participant any right with respect to the continuation of the Participant’s
employment with the Company or its subsidiaries or interfere in any way with the
right of the Company and its subsidiaries at any time to terminate the
Participant’s employment or to increase or decrease, or otherwise adjust, the
other terms and conditions of the Participant’s employment.
 
12. Entire Agreement; Amendment.  This Agreement and the Plan sets forth the
entire understanding of the parties hereto with respect to the subject matter
hereof and may not be amended or supplemented except by a written instrument
executed by each of the parties hereto.
 
13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has executed this Agreement, as of
the day and year above written.
 
CHYRON CORPORATION
 
PARTICIPANT
         
Name:
   
Name:
 
Title:
   
Title:
           



 

 
4

 
